DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A for M1 and species E for M2 in claims 1-30 in the reply filed on 3/10/2021 is acknowledged. The traversal is on the grounds that the grouping of metal is “arbitrary” and not “grouped according to Periodic Table groups” and that search strategy “need not be directed to specific metals” but rather the claimed qualifiers with respect to melting temperature or hierarchical microstructure. These arguments are not persuasive. With respect to Applicant’s first argument, some groupings of metals was carried out based on grouping in the Periodic Table (e.g., species E). Other groupings are based on the type of metal (e.g., refractory metals in species A, ferromagnetic metals in species D, low melting point metals in species C). Grouping strictly by Periodic Table groups would have increased the number of species and would also have ignored the status of certain groupings of metals as noted. With respect to Applicant’s second argument, the patent classification of materials such as those claimed is based on the type of metal and not the qualifications Applicant has identified. Performing a complete search in the manner suggested by Applicant would constitute serious search burden since every combination of metals claimed would need to be searched, in addition to features such as hierarchical microstructure, thus justifying the basis for the restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-11, 16-17, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2010/0055487).
Regarding claim 1, Chu teaches a Nb-Ag alloy (p. 1, ¶ 6). The melting temperature of niobium (2742 K) is higher than that of silver (1235 K). As can be seen from Figs. 2 and 3, dark regions (Nb) are significantly larger than white regions (Ag) (p. 6), with the dark Nb crystals being approximately 200 nm and the white Ag precipitate being approximately 20 nm.

    PNG
    media_image1.png
    396
    469
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    394
    465
    media_image2.png
    Greyscale

Regarding claims 7-8, the Nb matrix forms a continuous network within the microstructure (see Figs. 2-3).
Regarding claim 10, claim 10 recites a product by process limitation. It is not clear what physical features are present owing to the process steps recited. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Because it is not clear what physical features are present in the claimed product, Chu is considered to anticipate the product of claim 10.
Regarding claim 11, Chu teaches a Nb-Ag alloy (p. 1, ¶ 6). The melting temperature of niobium (2742 K) is higher than that of silver (1235 K). As can be seen from Figs. 2 and 3, dark regions (Nb) form a continuous structure within the alloy (p. 6).
Regarding claims 16-17, the Nb content of the alloy in Fig. 2 is 80% at, which corresponds to a weight ratio of Nb:Ag of 3.4. (p. 5, ¶ 13).
Regarding claim 20, claim 20 recites a product by process limitation. It is not clear what physical features are present owing to the process steps recited. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See 
Regarding claims 21 and 24, Chu teaches a Nb-Ag alloy (p. 1, ¶ 6). Nb forms a continuous matrix within the alloy (Nb) form a continuous structure within the alloy (p. 6). At the boundary between grains of Nb, Ag precipitate is formed (p. 2, ¶ 9). The Nb crystals are approximately 200 nm in diameter and the white Ag precipitate are approximately 20 nm (see Figs. 2 and 3).
Claims 1-3, 5-22 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2019/0040495).
Regarding claims 1-3 and 7-9, Yoon teaches a bi-continuous composite of a refractory metal and copper (¶ 9), which form two segregated phases of copper and refractory metal (¶ 56). The refractory metal may be one of V, Nb and Ta (¶ 9), which have a higher melting temperature than copper. As the composite is a bi-continuous composite, both phases are continuous throughout the article.
In addition, according to Fig. 8, the length of the refractory metal dendritic structure is approximately 100 microns, with the copper in between being indefinitely longer. Thus, the scale of the refractory metal dendritic structure is many orders of magnitude smaller than that of the copper.

    PNG
    media_image3.png
    347
    386
    media_image3.png
    Greyscale

Regarding claim 5, Yoon teaches that a boundary between the copper and refractory metal forms (¶ 55) which can be considered a third distinct phase separate from the copper phase and the refractory phase. As this boundary phase forms on the surface of the refractory, since the refractory phase is continuous the boundary phase is also presumed to be continuous, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 6, Yoon teaches the composite may contain oxides as impurities (¶ 33). Oxides present in the composite are a non-metal phase.
Regarding claim 10, claim 10 recites a product by process limitation. It is not clear what physical features are present owing to the process steps recited. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Because it is not clear what physical features are present in the claimed product, Yoon is considered to anticipate the product of claim 10.
Regarding claims 11-12 and 15, Yoon teaches a bi-continuous composite of a refractory metal and copper (¶ 9), which form two segregated phases of copper and refractory metal (¶ 56). The refractory metal may be one of V, Nb and Ta (¶ 9), which have a higher melting temperature than copper. As the composite is a bi-continuous composite, both phases are continuous throughout the article.
Regarding claims 13-14, Yoon teaches that a boundary between the copper and refractory metal forms (¶ 55) which can be considered a third distinct phase separate from the copper phase and the refractory phase. As this boundary phase forms on the surface of the refractory, since the refractory phase is continuous the boundary phase is also presumed to be continuous, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 16-17, Yoon teaches that the refractory constitutes 5%-95% at, with Cu the remainder (¶ 9). This corresponds to an approximate weight ratio between the refractory and copper of about 0.05-19, which lies within the claimed range.
Regarding claim 18, Yoon teaches the existence of a gradient from phase to phase (¶ 58).
Regarding claim 19, Yoon teaches the composite may contain oxides as impurities (¶ 33). Oxides present in the composite are a non-metal phase.
Regarding claim 20, claim 20 recites a product by process limitation. It is not clear what physical features are present owing to the process steps recited. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Because it is not clear what physical features are present in the claimed product, Yoon is considered to anticipate the product of claim 20.
Regarding claims 21-22 and 24-25, Yoon teaches a bi-continuous composite of a refractory metal and copper (¶ 9), which form two segregated phases of copper and refractory metal (¶ 56). As the composite is a bi-continuous composite, both phases are continuous throughout the article. In addition, according to Fig. 8, the length of the refractory metal dendritic structure is approximately 100 microns, with the copper in between being indefinitely longer. Thus, the scale of the refractory metal dendritic structure is many orders of magnitude smaller than that of the copper.
Claims 26-30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zimmerman et al. (US 2010/0055487).
Regarding claims 26-30, Zimmerman discloses a metal alloy powder comprising a refractory metal such as Nb, Ta, Ti, Zr or alloys thereof with a metal including Cu, Ag, and Au (¶ 69). The powder has a particle size of 0.5-150 µm (¶ 16), which lies within the claimed range. Nb, Ta, Ti and Zr have melting temperatures greater than those of Cu, Ag and Au, and the two groups of metals have very little or no solubility with each other, which is evidenced, e.g., by Fig. 5 of the instant specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Botcharova et al. (US 2005/0092400)
Regarding claims 26-27 and 29-30, Botcharova discloses a metal alloy powder of Nb and Cu (¶ 28). The powder comprises a nanocrystalline structure with crystal sizes of 7 nm (¶ 28), accordingly, the powder sizes must be at least this large. The range impliedly taught by the prior art therefore overlaps with the claimed particle size, creating a prima facie case of obviousness. See MPEP 2144.05 I. Nb and Cu have different melting temperatures with Nb’s being higher (2742 K v. 1356.6 K), and the two metals have very little or no solubility with each other, regardless of temperature, as evidenced by Fig. 5 of the instant specification.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2010/0055487), as applied to claim 11.
Regarding claims 16-17, the limitations of claim 11 have been addressed above. Chu also teaches that Nb comprises 60%-99.5% at of the alloy, which corresponds to a Nb:Ag weight ratio of 1.3-165.7, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2019/0040495), as applied to claims 1 and 21, respectively, further in view of Tschopp et al. (“Bulk Nanocrystalline Metals”)
Regarding claims 4 and 23, the limitations of claims 1 and 21 have been addressed above. In addition, it is noted that the length of the refractory metal in Fig. 8 is about 100 microns and can be considered a grain size of the refractory metal. Yoon does not expressly disclose a grain size for the copper. Tschopp teaches that in copper alloys, having nanometer-scale grains such as less than 50 nm improves and other mechanical properties while reducing weight (p. 1001). It would have been obvious at .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt et al. (US 4,600,448) teaches a Ta-Cu alloy where Ta particles are present in a Cu matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784